Exhibit 10.l.

 

RELEASE AND WAIVER OF CLAIMS

and

NON-COMPETITION AGREEMENT

 

THIS IS A RELEASE AND WAIVER OF CLAIMS and NON-COMPETITION AGREEMENT
(hereinafter referred to as “Agreement”) made this 20th day of December, 2004,
by and between CDI Corporation (hereinafter referred to as “the Company”) and
Jay G. Stuart (hereinafter referred to as “Employee”) which is entered into in
connection with the termination of Employee’s employment with the Company as of
May 31, 2005 or such other date to which the parties may agree (“Termination
Date”).

 

1. AS CONSIDERATION for Employee’s undertakings and covenants set forth herein,
the Company hereby agrees to:

 

  (a) Pay Employee bi-weekly severance payments of $11,923.08 from the
Termination Date until the earlier of the date on which Employee begins new
full-time employment or the date on which a total of $310,000 of such payments
have been paid to Employee;

 

  (b) Pay Employee prorated bonus for the period January 1, 2005 through the
Termination date. This amount of bonus will be calculated as a percentage of the
bonus for the entire 2005 year (based on the number of days in 2005 through the
Termination Date divided by 365) using the bonus formula applicable to Employee
and will be paid when bonuses are normally paid for 2005 (i.e., approximately
the end of February, 2006);

 

  (c) Beginning on the Termination Date and continuing for twelve months,
reimburse Employee for the same portion of the insurance premium for Employee’s
COBRA insurance coverage as the Company was paying toward the premium for
Employee’s group insurance coverage immediately prior to the Termination Date.
This reimbursement is contingent upon Employee electing COBRA coverage and will
continue for so long as Employee maintains COBRA coverage but not beyond this
twelve month period;

 

  (d) Continue Employee’s Basic Life Insurance coverage for as long as payments
are made under 1(a), above;

 

     Company         Employee

 



--------------------------------------------------------------------------------

  (e) Pay Employee, promptly following the Termination Date, $15,000 in lieu of
his obtaining outplacement services;

 

  (f) Permit shares of CDI Corp. restricted stock that are held by Employee as
of the Termination Date to continue to vest during the period that payments are
made under 1(a), above;

 

  (g) Pay Employee a stay bonus of $50,000 if Employee continues satisfactorily
to perform his duties on a full-time basis through the Termination Date;

 

  (h) Assume responsibility for the obligations under Employee’s apartment lease
at 1600 Arch Street, Philadelphia from the Termination Date through the lease
expiration date (November, 2005), with the exception of responsibility for any
damage to the premises caused during Employee’s tenancy; and

 

  (i) Promptly following the Termination Date, purchase Employee’s furnishings
in the above apartment for $5,000, such furnishings to include: 1 king size bed,
2 dressers, 1 night stand, 1 wall unit, 1 leather sofa, 1 leather chair, 1 slate
coffee table, 1 dining room table with 4 chairs and 1 computer desk.

 

The Company’s obligations under this Section 1 are contingent upon (i) Employee
having executed this Agreement and the General Release substantially in the form
attached hereto as Exhibit “A”, (ii) the seven (7) day revocation periods
provided in Section 7, below, and in the General Release having expired and
(iii) Employee having not exercised either right of revocation.

 

2. On or about the Termination Date, the Company will deliver to Employee for
his signature a General Release, substantially in the form attached hereto as
Exhibit A, releasing the Company and related parties from any liability to
Employee. Employee will have twenty-one (21) days from his receipt of such
release to decide whether he will sign such release, and if he signs and
delivers the release to the Company, he will then have seven (7) days to revoke
the release (the “revocation period”) in accordance with its terms. If Employee
has not executed such a release and delivered the same to the Company within
twenty-one days after receiving it from the Company, or if he has revoked the
release during the revocation period, the Company will not have any obligation
to make any payments under this Agreement to Employee or perform any other
obligations under this Agreement.

 

3. Employee warrants and agrees that he is responsible for any federal, state,
and local taxes which may be owed by him by virtue of the receipt of any portion
of the consideration herein provided. The Company will, however, make

 

     Company         Employee

 

-2-



--------------------------------------------------------------------------------

any appropriate withholdings on amounts to be paid hereunder, as required by
law.

 

4. Employee acknowledges that he has been encouraged to seek the advice of an
attorney of his choice in regard to this Agreement. The Company and Employee
represent that they have relied upon the advice of their attorneys, who are
attorneys of their own choice, or they have knowingly and willingly not sought
the advice of their attorneys. Employee hereby understands and acknowledges the
significance and consequences of an agreement such as this and represents that
the terms of this Agreement are fully understood and voluntarily accepted by
him.

 

5. Both Employee and the Company have cooperated in the drafting and preparation
of this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against either party on the basis that the party was
the drafter.

 

6. Employee acknowledges that he has had at least twenty-one (21) days to
consider the terms of this Agreement prior to his signing it. If Employee has
executed this Agreement prior to the end of such twenty-one (21) day
consideration period, Employee acknowledges that such decision to waive any
portion of the twenty-one (21) day consideration period was done knowingly and
voluntarily.

 

7. Employee further understands that he may revoke this Agreement within seven
(7) days following his signing of the Agreement by giving written notice of such
revocation to the Company. Such notice must be dated within such seven day time
period and must be received promptly thereafter by the Company.

 

8. Employee agrees to perform those actions that may be reasonably requested by
the Company to effect his separation from the Company including, but not limited
to, submitting resignations from director and officer positions in the Company
and its subsidiaries.

 

9. Employee agrees to perform certain actions that may be reasonably necessary
in Company’s defense or prosecution of disputes, claims and/or lawsuits that
involve matters or events, which occurred during Employee’s period of employment
with Company. Such actions would include reviewing files and records, attending
and participating in meetings, giving depositions, attending and testifying at
trials and performing similar actions. Company agrees to provide reasonable
notice, and as much notice as is practicable under the circumstances, to
Employee before requesting Employee to perform any such actions. Company further
agrees to cooperate with Employee in scheduling all such actions so as not

 

     Company         Employee

 

-3-



--------------------------------------------------------------------------------

to unduly burden Employee or to unduly interfere with Employee’s other
activities and responsibilities. Company agrees to promptly reimburse Employee
for all out-of-pocket costs (including travel, meal and lodging costs)
reasonably incurred by Employee in fulfilling Employee’s responsibilities under
this paragraph, upon Employee’s providing proper documentation of such costs.
Also, Company agrees to pay Employee reasonable compensation for time spent by
Employee fulfilling his responsibilities under this paragraph following the time
period during which payments are made under Section 1(a), above.

 

10. Employee agrees to hold all of the Company’s Confidential Information in the
strictest confidence and not use any Confidential Information for any purpose
and not publish, disseminate, disclose or otherwise make any Confidential
Information available to any third party. “Confidential Information” means all
information, data, know-how, systems and procedures of a technical, sensitive or
confidential nature in any form relating to the Company or its customers,
including, without limitation, all business and marketing plans, marketing and
financial information, pricing, profit margin, cost and sales information,
operations information, forms, contracts, bids, agreements, legal matters,
unpublished written materials, names and addresses of customers and prospective
customers, systems for recruitment, contractual arrangements, market research
data, information about employees, suppliers and other companies with which the
Company has a commercial relationship, plans, methods, concepts, computer
programs or software in various stages of development, passwords, source code
listings and object code.

 

11. Employee agrees to return to the Company promptly after the Termination Date
all Company property and documents that Employee may have in his possession.

 

12. For the twelve month period following the Termination Date, Employee agrees
that he will not:

 

  (a) Directly or indirectly hire or cause to be hired, or solicit, interfere
with or attempt to entice away from the Company, any individual who is then an
employee of the Company or, in the case of a person being hired, was an employee
of the Company within six months prior to the date of such hire;

 

  (b) Directly or indirectly, contact, solicit, interfere with or attempt to
entice away from the Company any customer of the Company on behalf of a business
which competes with the Company;

 

  (c)

Own, manage, operate, finance, join, control, or participate in the ownership,
management, operation, financing or control of,

 

     Company         Employee

 

-4-



--------------------------------------------------------------------------------

 

or be connected directly or indirectly, as proprietor, partner, shareholder
(other than ownership of not more than two percent of a company’s outstanding
capital stock), director, officer, executive, employee, agent, creditor,
consultant, independent contractor, joint venturer, investor, representative,
trustee or in any other capacity or manner whatsoever with, any business that
provides the types of services that are provided by the Company as of the
Termination Date. Providing consulting services to Management Recruiters
International, Inc. or its franchisees will not be considered a violation of
this Agreement.

 

13. Employee agrees not to use after the Termination Date any computer or
network access code or password belonging to the Company or made available to
him by virtue of his employment with the Company, and not to access any
computer, network, or data base in the possession or control of the Company.

 

14. Employee acknowledges that the amounts paid under Section 1, above, are
being paid under the assumption that during Employee’s employment with Company
Employee did not engage in any behavior that would constitute a serious breach
(“Serious Breach”) of his obligations as an employee. A Serious Breach would
include: (1) any act(s) or omission(s) by Employee that involved dishonesty in
performing services for the Company including but not limited to submitting a
false certification or falsifying records, expense accounts and other reports;
(2) competing against the Company, directly or indirectly; (3) disclosure of
confidential information of the Company or its customers; (4) violation of any
Company policy that provided for termination of employment as a possible
consequence of such violation; and (5) any act(s) or omission(s) that were or
could be injurious to the Company (other than to an immaterial extent).

 

If, after the date this Agreement is signed by the Company, the Company learns
of information that would lead an employer acting in good faith to reasonably
believe that Employee had engaged in a Serious Breach during his employment with
Company, then the Company has the right to nullify this Agreement by sending
Employee written notice of such nullification.

 

Upon receipt of the nullification notice, this Agreement will be cancelled and
all obligations of both parties under this Agreement and the General Release
shall be voided. Within ten (10) days of receiving such notice, Employee shall
return to the Company any payments made under Section 1 that have already been
received. Employee also agrees that he shall forfeit any payments under Section
1 not yet made by the Company.

 

     Company         Employee

 

-5-



--------------------------------------------------------------------------------

Employee’s returning any previously paid amounts or the Company’s sending or not
sending a nullification notice does not limit in any way the remedies that
Company may pursue against Employee because of any Serious Breach that was
committed by him.

 

15. If one or more of the provisions of this Agreement shall for any reason be
held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect or impair any other provision of
this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had not been contained herein.

 

16. This Agreement constitutes the entire agreement between the parties
concerning the termination of Employee’s employment and all other subjects
addressed herein. This Agreement supersedes and replaces all prior negotiations
and agreements relating to the subjects addressed herein except as specifically
addressed herein. All agreements, proposed or otherwise, whether written or
oral, concerning all subject matters covered herein are incorporated into this
Agreement.

 

                               

Date

         

Jay G. Stuart

 

       

CDI Corporation

            By:        

Date

         

Roger H. Ballou

President and CEO

 

-6-



--------------------------------------------------------------------------------

EXHIBIT A

 

Exhibit 10.l.

General Release

 

NOTICE; This is a very important legal document and you should carefully review
and understand the terms and effect of this document before signing it. By
signing this General Release you are agreeing to completely release CDI
Corporation from all liability to you. Therefore, you should consult with an
attorney before signing this General Release. You have 21 days from the date of
your receipt of this document to consider and execute this document. If you have
not returned a signed copy of this General Release by that time, we will assume
that you have elected not to sign the General Release. If you sign and return
this General Release before the end of the 21 day period, you acknowledge that
you have waived the remainder of the 21 day period knowingly and voluntarily. If
you choose to sign the General Release, you will have an additional 7 days
following the date of your signature to revoke this General Release and it shall
not become effective or enforceable until the 7 day revocation period has
expired.

 

In consideration of benefits which would not otherwise be offered to me by CDI
Corporation (“the Company”) and which are set forth in Section 1 of the Release
and Waiver of Claims and Non-Competition Agreement dated December 20, 2004
between me and the Company (“the Agreement”), I hereby, on behalf of myself, my
descendants, ancestors, dependents, heirs, executors, administrators, assigns
and successors, fully and forever release and discharge the Company and its
parent, subsidiaries, affiliates, divisions, successors, and assigns, together
with its and their past and present directors, officers, agents, attorneys,
insurers, employees, stockholders, and representatives (all of the foregoing
other than the Company are collectively referred to as the “Related Parties”),
from any and all claims, wages, demands, rights, liens, agreements, contracts,
covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders or liabilities of
whatsoever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected which I now own or hold or have at any time
heretofore owned or held against said Company or any of the Related Parties,
arising out of or in any way connected with my employment relationship with the
Company, or the termination of that employment, or any other transactions,
occurrences, acts or omissions or any loss, damage or injury whatsoever, known
or unknown, suspected or unsuspected, resulting from any act or omission by or
on the part of the Company or any of the Related Parties, committed or omitted
prior to the date of this General Release, including, but not limited to claims
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, any other federal or state statute which deals with
discrimination or any claim for severance pay, bonus, salary, overtime pay, sick
leave, holiday pay, vacation pay, stock options or other stock related
compensation or programs, life insurance, health or medical insurance, benefits
under any pension, retirement or 401(k) plan or any other fringe benefit,
workers’ compensation or disability benefit.

 

This General Release shall not, however, release any rights to (i) those items
to be paid as consideration under the Agreement, (ii) payments to which I am
entitled under any Company insurance, retirement, profit sharing, deferred
compensation, 401(k), stock purchase or any other Company benefit plan as of the
Termination Date – the benefits under which will be paid in accordance with the
terms of such plans, it being understood and agreed that neither the
consideration paid under the Agreement nor the way that consideration is
calculated or paid shall create or enhance any such entitlement, (iii) exercise
any stock options that are vested as

 

Page 1 of 2



--------------------------------------------------------------------------------

of the Termination Date at any time for two months following the Termination
Date, or (iv) payment of salary through the Termination Date, all Paid Days Off
earned and accrued through the Termination Date and reimbursement of any
business expenses incurred by me in connection with the Company’s business and
in accordance with the Company’s policy for the reimbursement of such expenses.

 

By signing below, I acknowledge that I have carefully read and fully understand
the provisions of this General Release. I further acknowledge that I am signing
this General Release knowingly and voluntarily and without duress, coercion or
undue influence. This General Release constitutes the total and complete
understanding between me and CDI Corporation relating to the subject matter
covered herein, and all other prior or contemporaneous written or oral
agreements or representations, if any, relating to the subject matter of this
General Release are null and void. It is also expressly understood and agreed
that the terms of this General Release may not be altered except in a writing
signed by both me and CDI Corporation.

 

INTENDING TO BE LEGALLY BOUND, I hereby set my hand below:

 

WITNESSED BY:

                           

Jay G. Stuart

 

Dated:              Dated:       

 

Page 2 of 2



--------------------------------------------------------------------------------

Exhibit 10.l.

 

Amendment

 

This is an amendment (“Amendment”) to the Release and Waiver of Claims and
Non-Competition Agreement (“Agreement”) made December 20, 2004 by and between
CDI Corporation (“the Company”) and Jay G. Stuart (“Employee”). This Amendment
is entered into as of March 10, 2005.

 

The Agreement is hereby amended as follows:

 

  1. Section 1(a) is deleted and replaced with the following:

 

“Pay Employee bi-weekly severance payments of $11,923.08 from the Termination
Date until the earlier of the date on which Employee begins new full-time
employment or February 15, 2006. If Employee has not begun full-time employment
as of February 15, 2006, the Company will make an additional lump sum payment to
Employee prior to March 14, 2006. The amount of this lump sum payment will be
the difference between $310,000 and the total of all bi-weekly payments made
under this section. If Employee begins full-time employment after this lump sum
payment has been made but before the expiration of one year after the
Termination Date (“the Anniversary Date”), he will repay to the Company the
amount of $5,961,54 times the number of weeks between the start of his new
employment and the Anniversary Date.

 

All other provisions of the Agreement remain unchanged.

 

              3/10/05           /s/    JAY G. STUART             Date          
Jay G. Stuart

 

       

CDI Corporation

    3/10/05      

By:

  /s/    ROGER H. BALLOU             Date           Roger H. Ballou            
    President and CEO

 